DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 38 recite “the tethered cap possesses closure means”, “closure means” and “tethered closure means”. It is not clear if applicant is referring to the previously claimed closure means or another closure means.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24-29, 33-34, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2,508,481) in view of Gipson (US 2003/0031388), Schiemann (US 4,526,289) and Marco (US 3,784,039).
Regarding claims 21, 26-27, 29,  33 and 36-38, Allen (figs. 1-3) discloses a reusable container for storing food and beverage (capable of being used with infant and young children), comprising:
a reusable container body C of a lightweight material, wherein the container body is a pouch body possessing an opening providing a pathway from the interior of the container to the exterior and wherein the pouch body is formed an all edges without the use of an adhesive or glue and provides a waterproof seal;
a top component I having an aperture wherein such aperture is wide enough for the container body C to be easily turned inside out through said aperture where the interior surface of the outer shell is pulled through the aperture to allow the user to empty the contents of the container body and clean the interior surface of the outer shell, said top component fitted within the opening in the pouch body;

Allen fails to disclose the lightweight material discussed above being a lightweight polyester interlock fabric outer shell bonded to thermoplastic polyurethane on the interior surface of the outer shell; 
A closure means that allow the user to close the pouring aperture; and 
the top component being permanently adhered to the opening of the pouch body to provide a waterproof seal without an adhesive or glue.
However, Gipson teaches the claimed material (paragraphs 28-29 and 36).
It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the outer shell of Allen to be comprised of a polyester interlock fabric outer shell bonded to thermoplastic polyurethane, as in Gipson, in order to provide an aesthetically pleasing feel and appearance of the container body, as well as providing water repellence, stain resistance, anti-static resistance, and increased strength/puncture resistance (Gipson, Abstract, Lines 9-18).
Further, Schiemann teaches a closure means having a tethered cap (figs. 1 -2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the modified device of Allen a tethered closure means 33 for the predictable result of closing the aperture to prevent leaks when container is not in use.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have permanently adhered the pouch and top component of the modified device of Allen, for the predictable result of minimizing the number of components. Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claims 22 and 34, Gipson further teaches the lightweight polyester interlock fabric and thermoplastic polyurethane are bonded together into a single fabric using a combination of heat, pressure, and adhesive (Paragraphs 29 and 36).
Regarding claim 24, Allen further discloses the body may be detachable from the pouring aperture and closure means to allow the body to be interchangeable (figs. 1-3).
Regarding claims 25, 28, it is noted that the modified Allen’s tethered cap is capable of being used as an interconnecting building block toy (fig. 7).

Claims 23, 31, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2,508,481), Gipson (US 2003/0031388), Schiemann (US 4,526,289), and Marco (US 3,784,039) further in view of Segovia (US 6,945,394).
Regarding claims 23, 31, 35 and 40, the modified Allen fails to disclose a removable second outer shell (or an insulation means) exterior to the fabric outer 
However, Segovia teaches a container body having a removable second outer shell or insulation means 40 (fig. 8).
It would have been obvious to one of ordain skill in the art at the time of the invention to have provided the modified device of Allen, a removable outer shell, for the predictable result of providing a protective container that protects the contents of the pouch from being accidentally squished.

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2,508,481), Gipson (US 2003/0031388) Schiemann (US 4,526,289), and Marco (US 3,784,039) further in view of Hammi (US 8,833,598).
Regarding claims 30 and 39, the modified Allen fails to disclose the pouring aperture includes a valve to control the flow of liquid.
However, Hammi teaches a pouring aperture including a valve to control the flow of liquid (col. 1, line 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the modified device of Allen, a valve, for the predictable result of regulating food by controlling the flow as taught by Hammi (abstract).

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2,508,481), Gipson (US 2003/0031388) and Schiemann (US 4,526,289), and Marco (US 3,784,039) further in view of Plunkett (US 2007/0201774).
Regarding claim 32, the modified Allen fails to disclose the container body being reinforced with wire to allow the container body to be rolled to empty the contents of the container body.
Plunkett teaches a container body that is reinforced with wire (Paragraph 3, Lines 3-4).
It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the container body of the modified Allen, to include the wire reinforcement of Plunkett, in order to provide a container body that is chemically resistant and impermeable to water and air (Plunkett, Paragraph 3, Lines 5-7).
Regarding the wire allowing the container body to be rolled to empty the contents of the container body, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735